Citation Nr: 1441132	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1315.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to November 1971; the appellant is the surviving mother of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal. 

The appellant was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Indianapolis, Indiana in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

By an October 2010 decision, the Board denied the appellant's claim.  The appellant, however, had submitted additional evidence for the Board's consideration that was not forwarded to the Board prior to the date the decision was issued.  The October 2010 decision was accordingly vacated in September 2011 for readjudication of the claim based upon the additionally submitted evidence.  See 38 C.F.R. §§ 20.904(a)(2), 20.1304(c) (2013).  The decision below takes into consideration the additional evidence submitted by the appellant.

This appeal was advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).



FINDINGS OF FACT

1.  The Veteran died in April 2007.  After his death, service connection for the cause of his death was granted. 

2.  The appellant's countable income exceeds the maximum limit for payment of  DIC under the provisions of 38 U.S.C.A. § 1315 (Parents' DIC). 


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of Parents' DIC are not met. 38 U.S.C.A. §§1310, 1312, 1315, 5312 (West 2002); 38 C.F.R. §§ 3.25, 3.251, 3.260, 3.262 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA generally has a duty to notify and assist appellants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Notice, however, is not required when the claim cannot be substantiated as a matter of law. See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on an appeal limited to interpretation of law).  The VCAA does not apply in these situations because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also, VAOPGCPREC 5-2004 (June 23, 2004). 

As explained below, the appellant's yearly income exceeds the maximum annual limit set by law for parents' DIC.  She has not established unreimbursed medical expenses which reduce or offset her income to below the allowable limit.  As a result, her claim is not legally sustainable.  The RO's July 2007 notification letter discussed this income limitation and the means for meeting it.  The appellant's June 2008 Notice of Disagreement, July 2009 Substantive Appeal, the latter in response to the Statement of the Case citing the applicable statutes and regulations and discussing the reasons and bases for not granting her claim, and her August 2010 testimony before the Board evidence her understanding of the possibility of reducing her countable income by considering unreimbursed medical expenses as the required offset.  Some of the claimant's statements specifically concerned the financial obligations and bills she incurred and paid in support of her deceased son, even aside from medical expenses, including electric and water bills. 

Even assuming arguendo that there is a requirement of providing VCAA notice in this case, it has not been shown that failure to receive this notice is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating the appellant, as the pleading party, not VA, has this burden of proof).  
As such, the Board concludes that proceeding with a decision on the merits of the claim will not prejudice the appellant.

II. Relevant Law and Regulations 

DIC is payable to the surviving parents of Veterans who die after December 31, 1956, provided that the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  38 U.S.C.A. § 1310 (West 2002).  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  38 U.S.C.A. § 1315(b)  (West 2002).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25 (2013).  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded.  38 C.F.R. § 3.251(b) (2013). 

For two surviving parents who are living together, the monthly rate specified in 38 U.S.C.A. § 1315(d)(1), as increased from time to time under 38 U.S.C.A. § 5312, is reduced by $.08 for each dollar of such parents' countable annual income in excess of $1000.  No payments of DIC may be made under this paragraph, however, if such parents' countable annual income exceeds the amount specified in 38 U.S.C.A. § 1315(d)(3), as increased from time to time under 38 U.S.C.A § 5312. 38 C.F.R. § 3.25. 

In determining income for DIC purposes, 10 percent of the retirement payments received by a deceased Veteran's parent or by the parent's spouse will be excluded. The remaining 90 percent will be considered income as received.  There will be excluded from the amount of the claimant's annual income any unreimbursed amounts, which have been paid within the calendar year for unusual medical expenses regardless of the year the indebtedness was incurred.  The term "unusual" means excessive and generally is defined as exceeding five percent of the claimants' reported annual income.  38 C.F.R. § 3.262(l)(4) (2013).  It does not describe the nature of a medical condition but rather the amount expended for medical treatment in relationship to the claimant's resources available for sustaining a reasonable mode of life.  Health, accident, sickness, and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  A claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.  38 C.F.R. § 3.262(l). 



III. Analysis 

The Veteran died in April 2007 as a result of service-connected lung cancer.  During the pendency of this appeal, the RO granted service connection for the cause of the Veteran's death.  The appellant and the Veteran's father are married and living together.

The income limits for Parents' DIC where there are two living, married parents are as follows:  $16,710.00 effective as of December 1, 2006; $17, 095.00 effective December 1, 2007; $18,087.00 effective as of December 1, 2008; $18,739 effective December 1, 2011; $19,058 effective as of December 1, 2012; and $19,344 effective as of December 1, 2013.  See M-21-1, Part I, Appendix B; Parent(s) Dependency Indemnity Compensation (DIC) Rate Table, Chart 3. 

The appellant filed her claim in June 2007.  Social Security Administration (SSA) records demonstrate that in 2007 the appellant received $5,799.00 annually and her spouse received $3,918.00 annually.  The appellant also reported that her spouse received a monthly income of $1,100.00 from other sources, for an annual total of $13,200.00.  It is not clear whether this monthly income is payment associated with retirement.  The appellant also reported earning $200.00 annually (in dividends) and that her spouse received $300.00 annually in dividends.  This puts the appellant and her spouse's annual income at $23,417.00, which is in excess of the annual limit of $16,710.00.  See id. As an aside, the Board notes that even if the $1,100 monthly income the appellant's husband receives is retirement pay, 90 percent of that amount, in combination with the couple's other monthly income, still results in annual income in excess of the maximum limit.

The appellant and her spouse's annual income for 2008 also exceed the parents' DIC income limits.  SSA records demonstrate that the appellant received $5896.00 annually and that her spouse received $4,000.00 annually.  The appellant's spouse also received $13,200.00 per year in other income and $300.00 annually in dividends.  The appellant also received $200.00 annually in dividends.  This puts the total income at $23,596.00, which exceeds the DIC income limit for two parents of $17,095.00, effective as of December 1, 2007.  Id.  Finally, as stated above, the Board notes that even if the $13,200.00 yearly income the appellant's husband received in 2008 was retirement pay, 90 percent of that amount, in combination with the couple's other monthly income, still results in annual income in excess of the maximum limit for 2008.

Annual income for 2009 also exceeded the parents' DIC income limits.  In 2009, the appellant received $6,232.80 annually in SSA benefits while her spouse received $4,240.80 annually in SSA benefits.  The appellant has not indicated a decrease in her and her spouse's other income, demonstrating that her spouse also receives $13,200.00 per year in other income and $300.00 per year in dividends. The appellant continued to receive $200.00 annually in dividends.  Therefore, the total annual income for the appellant and her spouse in 2009 was $24,173.60.  This exceeds the DIC income limit of $18,087.00, effective as of December 1, 2008.  Id.  Again, the Board notes that even if the $13,200.00 yearly income the appellant's husband received in 2009 was retirement pay, 90 percent of that amount, in combination with the couple's other monthly income, still results in annual income in excess of the maximum limit for 2009.

The appellant has not submitted financial information since 2009.  However, at her August 2010 hearing before the Board, the appellant did not suggest that her income had decreased for the year 2010, and her representative indicated that she did not presently meet the requirements for parents' DIC benefits.  She has not since submitted any information indicating that her or her husband's incomes have decreased since 2009.  As such, there is no evidence of record to suggest that the appellant and her spouse have been at or below the DIC income limits at any time during the pendency of this claim. 

In determining that the appellant's income has exceeded the maximum limits throughout the pendency of the appeal, the Board recognizes that the appellant testified that she bore expenses incurred by her son before his death, and that she has argued that these expenses should be deducted from her countable income.  In support of this assertion, the appellant submitted copies of bills she paid for the Veteran, including water and electric bills, and dental bills she paid for her husband.  Regrettably, these are not expenses that may be deducted from her countable income, as they may not be considered "unusual medical expenses."  The expenses paid for the Veteran's utility bills may not be classified as medical.  In addition, although dental bills may arguably be classified as medical, there is no evidence indicating that the dental services provided to the Veteran's father were in any way unusual.  Even if they were to be considered unusual, however, the expenses were paid in 2005, prior to the Veteran's death, and as such may not be deducted from the appellant's countable income.  Moreover, reducing the appellant's countable income by the amount of the dental bills would not bring the appellant's countable income below the maximum limits.

In light of the foregoing, the Board finds that the evidence does not support the appellant's claim of entitlement to DIC as a surviving parent of a deceased Veteran. The Board recognizes that the appellant and her spouse provided significant financial assistance to the Veteran prior to his death.  However, the Board is not free to depart from the laws and regulations found in Title 38 of the United States Code and the Code of Federal Regulations, particularly with regard to the mechanical application of income limits to DIC claims.  The law and regulations pertaining to DIC awards for surviving parents are clear and where claimants fail to meet the strict annual income limits, DIC cannot be awarded to the surviving parents of a deceased Veteran.  38 U.S.C.A. §§ 1315, 5312; See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  As the appellant's countable income does not meet the criteria set by law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Parents' DIC under the provisions of 38 U.S.C.A. § 1315 is denied.




____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


